Citation Nr: 1047283	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain 
with L5/S1 degenerative disc disease, to include as secondary to 
service-connected post-operative left knee injury with 
degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent 
for post-operative left knee injury with degenerative joint 
disease as of July 1, 2008, to include extension of a temporary 
total rating of 100 percent based on convalescence from left knee 
surgery, pursuant to the provisions of 38 C.F.R. § 4.30.

3.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

A May 2007 rating decision granted a temporary total rating of 
100 percent based on convalescence from left knee surgery, 
pursuant to the provisions of 38 C.F.R. 
§ 4.30, effective until August 1, 2007, when the Veteran's right 
knee disability would return to a 10 percent disability rating.  
In several rating decisions, dated in May 2007, August 2007, 
September 2007, February 2008, April 2008 and July 2008, the 
Veteran's temporary total rating was eventually extended to May 
31, 2008; the 10 percent disability rating was to be reinstated 
as of June 1, 2008.  The Veteran filed a notice of disagreement 
(NOD), and in a December 2008 rating decision, the RO extended 
the temporary total rating until June 30, 2008; the 10 percent 
disability rating was reinstated as of July 1, 2008.  The Veteran 
has expressed disagreement with both the 10 percent disability 
rating for his service-connected left knee disability, and the 
termination of his temporary total rating based on convalescence 
from left knee surgery.

A December 2009 rating decision, inter alia, denied entitlement 
to service connection for chronic lumbar strain with L5/S1 
degenerative disc disease and a TDIU rating.  The Board notes 
that, in a December 2009 statement, the Veteran noted that he 
felt his back condition was related to his service-connected left 
knee condition.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 statement, the Veteran reported that he was in 
receipt of disability payments from the Social Security 
Administration.  He enclosed a May 2010 notice of a fully 
favorable decision from the Social Security Administration.  Once 
VA is put on notice that the Veteran is in receipt of Social 
Security Administration benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A 
did not require VA to obtain all medical records or all Social 
Security Administration disability records, only those that are 
relevant to the Veteran's claim.  The Court also stated that VA 
was not required to obtain records in every case in order to rule 
out their relevance.  Rather, so long as a reasonable possibility 
exists that the records are relevant to a veteran's claim, VA is 
required to assist a veteran in obtaining the identified records.  
In the present case, the May 2010 notification does not indicate 
the medical conditions upon which the Veteran was granted Social 
Security Administration disability benefits, but based upon the 
Veteran's statements, the Board finds that these records would be 
relevant to his claim.  As such, on remand, the AOJ should obtain 
the Veteran's Social Security Administration records, including 
the actual decision granting benefits to the Veteran and all 
medical documentation used to support the decision.

The Veteran contends that his service-connected left knee has 
instability, and that he wears a brace to stabilize the knee.  At 
his most recent examination in September 2009, the examiner noted 
that the Veteran's left knee was stable, but did not comment on 
the Veteran's use of a knee brace.  In addition, the Veteran 
submitted a November 2009 statement in which he indicated that he 
had just been seen in the pain clinic and received shots in his 
knee.  The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  As 
it appears that the Veteran is in receipt of ongoing treatment 
for his service-connected left knee disability, any current 
treatment records should be obtained.  In addition, the Veteran 
should be afforded a VA examination to determine the current 
nature and severity of his service-connected left knee 
disability.  The examiner should comment on the Veteran's use of 
a knee brace in determining whether the Veteran knee has 
instability.  The examination report should include an evaluation 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements, 
and weakened movement, excess fatigability and incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran filed a December 2009 statement in response to the 
December 2009 rating decision.  The Board finds that this 
statement meets the criteria for a NOD.  A written communication 
from a claimant or his/her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (AOJ) and a 
desire to contest the result will constitute a NOD.  38 C.F.R. § 
20.201 (2010).  While special wording is not required, the NOD 
must be in writing and in terms that can be reasonably construed 
as a disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the AOJ within one year from the date that the 
AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a) 
(2010).  There is no requirement in the regulation that the date 
of rating action at issue be specified in a NOD.  Here, the 
written statement provided by the Veteran, which was received by 
VA in December 2009, was timely and expressed dissatisfaction 
with the denial of entitlement to service connection for chronic 
lumbar strain with L5/S1 degenerative disc disease and for a TDIU 
rating.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) 
(2010).  However, as it does not appear that the AOJ ever issued 
a statement of the case with regard to these issues, the Board is 
required to remand the issues to the AOJ for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  After the AOJ issues a statement of the case, then if, 
and only if, the Veteran timely files a VA Form 9, Substantive 
Appeal, or other correspondence containing the necessary 
information, these issues may be returned to the Board for 
adjudication

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his left knee 
disability.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the Veteran for disability benefits from 
the Social Security Administration.  If 
records are unavailable, Social Security 
Administration should so indicate.

3.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate specialist, 
to determine the current nature and 
severity of his service-connected left knee 
disability.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.

The orthopedic examiner is to assess the 
nature and severity of the Veteran's left 
knee disability in accordance with the 
latest AMIE worksheet for rating knee 
disabilities.  The examiner should note 
whether there is any instability of the 
Veteran's left knee and specifically 
comment on whether the Veteran needs a knee 
brace to stabilize the knee.  The examiner 
should also note whether there is any 
limitation of motion of the left knee, and 
whether, and to what extent, the Veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use.  To the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  The AOJ must issue a statement of the 
case addressing the Veteran's appeal of the 
denial of entitlement to service connection 
for chronic lumbar strain with L5/S1 
degenerative disc disease, as secondary to 
service-connected left knee disability, and 
his appeal of the denial of a TDIU rating.  
The AOJ should inform the Veteran that in 
order to complete the appellate process for 
these matters, he should submit a timely 
substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should it be returned to the Board.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's claims 
for entitlement to a disability rating in 
excess of 10 percent for post-operative 
left knee injury with degenerative joint 
disease, to include extension of his 
temporary total rating of 100 percent based 
on convalescence from left knee surgery, 
pursuant to the provisions of 38 C.F.R. 
§ 4.30, as of July 1, 2008.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


